DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-9, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isler (EP 0084018 A1).
Regarding claims 1, 3, 6-7, 10, and 12, Isler teaches a folding box provided with a reclosable pouring opening comprising four side walls (11-14), a top side (19-22) and a bottom side (16-18), a portion of a side or the top comprising an opening portion (see Figures 5-7) for providing access to contents the content of the packaging box, the opening portion comprising tear lines (50a, 51a) for opening the opening portion and means (70) for accessing a tearing grip of the opening portion, the tear lines comprising tamper evident perforated easy to tear lines imprinted into a front side of the top side of the packaging box, wherein the tear lines extend over an edge and down an upper portion of a front side wall of the four side walls (see Fig. 1).  Examiner considers any tear line to be a tamper evident feature as once said line is torn there is evidence of potential tampering.
Regarding claims 2, 4, 8-9, and 11, Isler teaches a box wherein the means for accessing the tearing grip of the opening portion is a ventilation opening.  Examiner considers element 70 to be a ventilation opening since it is defined by a cut line through the paperboard material (see Figures 5-8).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler in view of Page (GB 447136 A).
Regarding claim 5, Isler discloses the claimed box except for bottom ventilation holes and bottom supporting legs.  Page teaches collapsible containers for produce comprising supporting legs (p, q) and bottom ventilation holes (o) created by cuts through the container bottom (b; see Figures 1-4).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing in order to provide a means for stacking a plurality of boxes together for shipping while maintaining proper ventilation (Page; see page 2 lines 54-60; and page 3 lines 18-49).
Response to Arguments
8.	Applicant’s arguments, see Pages 5-9, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1-4, 8-9, and 10-12 under USC 102(a)(1)—in view of Malagutti have been fully considered and are persuasive.  Malagutti lacks tear lines that define a tamper evident feature that extends over an edge between a top and side.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Isler.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734